SETTLEMENT AGREEMENT
 
THIS SETTLEMENT AGREEMENT (this “Agreement”) is made and entered into as of the
15th day of September, 2011 (the “Effective Date”) by and among Palomar Medical
Technologies, Inc., a Delaware corporation, with offices at 15 Network Drive,
Burlington, MA 01803 (“Palomar”), The General Hospital Corporation, a
Massachusetts corporation with offices at Fruit Street, Boston MA 02114
(“General”), Candela Corporation, a Delaware corporation with offices at 530
Boston Post Road, Wayland, MA 01778 (“Candela”), Syneron, Inc., a Delaware
corporation with offices at 1104 Heinz Drive, Str. B, Dundee, IL 60118
(“Syneron”), and Syneron Medical Ltd. (“Syneron Medical Ltd.”).  Each of
Palomar, General, Candela, Syneron and Syneron Medical Ltd. is a “Party” and
together they are the “Parties” hereunder.
 
WHEREAS, Palomar, General, Candela and Syneron are parties to two lawsuits
captioned:  (i) “Palomar Medical Technologies, Inc. and The General Hospital
Corporation v. Syneron, Inc.,” Civil Action No. 08-11902-RWZ (the “Syneron
Lawsuit”); and (ii) “Palomar Medical Technologies, Inc. and The General Hospital
Corporation v. Candela Corporation,” Civil Action No. 1:06 CV 11400-RWZ (the
“Candela Lawsuit”), each of (i) and (ii) which are currently pending in the
United States District Court for the District of Massachusetts (collectively,
the “Lawsuits”);
 
WHEREAS, the Lawsuits generally concern allegations of infringement, invalidity
and unenforceability of the “Anderson Patents” (as defined in the Professional
Field Patent License Agreement (defined below)); and
 
WHEREAS, Palomar and General (on the one hand) and Candela and Syneron (on the
other hand) wish to settle and compromise the Lawsuits and all other claims,
demands, and controversies between them relating to the Lawsuits and the
transactions and occurrences that gave rise to the Lawsuits on the terms and
conditions set forth below;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties covenant and agree as follows:
 
1. The Closing.  A closing (the “Closing”) of the transactions contemplated
hereby shall be held simultaneously with the execution and delivery of this
Agreement.  At the Closing the following actions shall take place:
 
(a) Syneron, Candela and Palomar shall execute and deliver to each other the
“Patent License Agreements” in the forms attached hereto as Exhibit A
(“Professional Field Patent License Agreement”) and Exhibit B (“Consumer Field
Patent License Term Sheet”); and
 
(b) Each of the Parties shall deliver to the other Parties two executed
“Stipulated Orders of Dismissal” described in Section ‎2, in the forms attached
hereto as Exhibit C and Exhibit D.
 
2. Termination of the Lawsuits.
 
(a) Within one (1) business day of Syneron’s payment in full to Palomar of the
Thirty One Million U.S. Dollars ($US31,000,000) due pursuant to Section 3.1(a)
of the Professional Field Patent License Agreement (the “Upfront Fee”),
Palomar’s counsel shall file both executed Stipulated Orders of Dismissal with
the District of Massachusetts.  No other Party or their counsel shall file the
Stipulated Orders of Dismissal with any court.  The Parties shall perform all
acts necessary to facilitate each appropriate court’s prompt approval and entry
of both Stipulated Orders of Dismissal, including executing and filing with such
court any other appropriate documents.  If for any reason the court does not
approve a Stipulated Order of Dismissal and enter the same as orders of such
court, the Parties shall promptly confer in good faith to modify the same or
take such other actions as are required to overcome such court’s objections and
effectuate such dismissals.  The entry of both Stipulated Orders of Dismissal as
orders of the court is an express condition to the effectiveness of this
Agreement and the Patent License Agreements, provided that, for clarity, Syneron
has paid the Upfront Fee.
 
 
 

--------------------------------------------------------------------------------

 
(b) Patent License Agreements.  As partial consideration for their mutual
obligations hereunder, Palomar, Candela and Syneron have executed the Patent
License Agreements.
 
3. Releases and Indemnities.
 
As used in this Agreement, “Subsidiary” shall mean, with respect to a particular
corporation, firm, partnership, entity or person (“Parent”), any other
corporation, firm, partnership, entity or other person that, as of the Effective
Date, directly or indirectly, is controlled by the Parent, where “control” means
the capacity to designate, appoint or otherwise determine the board of directors
or other governing authority of such person, whether by law or in fact, and
whether by (i) ownership of more than fifty percent (50%) of the equity or
rights or shares in profits and losses (or such lesser percentage which is the
maximum allowed to be owned by a foreign corporation in a particular
jurisdiction) of such person, (ii) voting rights or management contract or
agreement, (iii) any other contract or agreement that grants to any other person
effective control over the affairs and activities of such person, or (iv) some
combination of the foregoing.


(a) Release of Palomar and General by Syneron Medical Ltd., Syneron and Candela.
 
(i) Of Palomar.  Syneron Medical Ltd., Syneron and Candela, together with all
persons claiming by, through or under them (collectively, “Syneron Releasors”),
does hereby, jointly and severally, remise, release and forever discharge
Palomar and all its Subsidiaries, together with (as applicable) all of their
respective officers, directors, employees, shareholders, insurers, agents,
trustees, attorneys, successors and assigns (but in each case only to the extent
they are acting in their capacities as such) (collectively, the “Released
Palomar Entities”), of and from the counterclaims pled by Syneron and Candela in
the Lawsuits and any other claim with respect to the Anderson Patents which
could have been asserted in the Lawsuits or which otherwise relates to the
invalidity or unenforceability of the Anderson Patents (the
“Counterclaims”).  It is the intention of the Syneron Releasors fully, finally
and forever to release the Released Palomar Entities from the Counterclaims as
specified by this Section ‎3(a)(i).  In furtherance of such intention, this
release shall be and remain in effect notwithstanding the discovery subsequent
to the Effective Date of any presently existing fact.  Notwithstanding the
foregoing, it is expressly understood that this release does not release the
Released Palomar Entities or any of them from the obligations set forth in this
Agreement, the Exhibits hereto and the other documents delivered at the Closing
(including, with respect to Palomar and its Subsidiaries, the Patent License
Agreements).
 
 
 

--------------------------------------------------------------------------------

 
(ii) Of General.  Each Syneron Releasor does hereby, jointly and severally,
remise, release and forever discharge General, together with (as applicable) all
of its officers, directors, employees, insurers, agents, trustees, attorneys,
successors and assigns (but in each case only to the extent they are acting in
their capacities as such) (collectively, the “Released General Entities”), of
and from the Counterclaims.  It is the intention of the Syneron Releasors fully,
finally and forever to release the Released General Entities from the
Counterclaims as specified by this Section ‎3(a)(ii).  In furtherance of such
intention, this release shall be and remain in effect notwithstanding the
discovery subsequent to the Effective Date of any presently existing
fact.  Notwithstanding the foregoing, it is expressly understood that this
release does not release the Released General Entities or any of them from the
obligations set forth in this Agreement, the Exhibits hereto and the other
documents delivered at the Closing.
 
(b) Candela’s, Syneron’s and Syneron Medical Ltd.’s Representations, Warranties
and Indemnity as to Released Matters.
 
(i) To Palomar.  Each of Syneron Medical Ltd., Syneron and Candela represents
and warrants to Palomar that it has not heretofore assigned, transferred or
purported to assign or transfer, and that it shall not hereafter assign or
transfer or purport to assign or transfer, to any person or entity any matter it
has released in Section 3(a)(i) and it agrees to indemnify and hold harmless the
Released Palomar Entities from and against all actions, causes of action,
claims, counterclaims, damages, debts, demands, liabilities, costs, expenses,
loss, liens and obligations of whatsoever name and nature, including attorney
and professional fees, whether at law or in equity (hereinafter, “Claims”) based
on, resulting from, in connection with, or arising out of, any such assignment
or transfer or purported or claimed assignment or transfer of any such matter
that it has released in Section 3(a)(i), in whole or in part.
 
(ii) To General.  Each of Syneron Medical Ltd., Syneron and Candela represents
and warrants to General that it has not heretofore assigned, transferred or
purported to assign or transfer, and that it shall not hereafter assign or
transfer or purport to assign or transfer, to any person or entity any matter
that it has released in Section ‎3(a)(ii), in whole or in part, and it agrees to
indemnify and hold harmless the Released General Entities from and against all
Claims based on, resulting from, in connection with, or arising out of, any such
assignment or transfer or purported or claimed assignment or transfer of any
such matter that it has released in Section ‎3(a)(ii), in whole or in part.
 
(c) Release of Syneron Entities by Palomar and General.
 
(i) By Palomar.  Palomar, together with all persons claiming by, through or
under them (collectively, “Palomar Releasors”), does hereby, jointly and
severally, remise, release and forever discharge Syneron Medical Ltd., Syneron,
Candela and all of their respective Subsidiaries, together with (as applicable)
their officers, directors, employees, shareholders, insurers, customers, end
users, suppliers, manufacturers, assemblers, contractors, service providers,
resellers, distributors, agents, trustees, attorneys, and successors and assigns
(but in each case only to the extent they are acting in their capacities as
such, and only in connection with products, systems or services made by or for
Syneron Medical Ltd., Syneron, Candela or any of their respective Subsidiaries
(and Components (as defined in the Professional Field Patent License Agreement)
thereof)) (collectively, the “Released Syneron Entities”), of and from any and
all Claims asserted against the Released Syneron Entities in the Lawsuits and
any and all Claims for infringement (whether direct, contributory, inducement of
infringement or otherwise) of the Anderson Patents outside of the Consumer Field
(as defined in the Professional Field Patent License Agreement).  It is the
intention of the Palomar Releasors fully, finally and forever to release the
Released Syneron Entities from Claims released by this Section ‎3(c)(i).  In
furtherance of such intention, this release shall be and remain in effect
notwithstanding the discovery subsequent to the Effective Date of any presently
existing fact.  Notwithstanding the foregoing, it is expressly understood that
this release does not release the Released Syneron Entities or any of them from
the obligations set forth in this Agreement, the Exhibits hereto and the other
documents delivered at the Closing (including, with respect to Syneron and
Candela and their respective Subsidiaries, the Patent License Agreements).
 
 
 

--------------------------------------------------------------------------------

 
(ii) By General.  General, together with all persons claiming by, through, or
under it (collectively, “General Releasors”), does hereby, jointly and
severally, remise, release and forever discharge the Released Syneron Entities,
of and from any and all Claims asserted against the Released Syneron Entities in
the Lawsuits and any and all Claims for infringement (whether direct,
contributory, inducement of infringement or otherwise) of the Anderson Patents
outside of the Consumer Field (as defined in the Professional Field Patent
License Agreement).  It is the intention of the General Releasors fully, finally
and forever to release the Released Syneron Entities from Claims released by
this Section ‎3(c)(ii).  In furtherance of such intention, this release shall be
and remain in effect notwithstanding the discovery subsequent to the Effective
Date of any presently existing fact.  Notwithstanding the foregoing, it is
expressly understood that this release does not release the Released Syneron
Entities or any of them from the obligations set forth in this Agreement, the
Exhibits hereto and the other documents delivered at the Closing.
 
(iii) Miscellaneous.  Notwithstanding the foregoing in Section ‎3(c)(i)
and ‎3(c)(ii), it is expressly understood that the releases by Palomar Releasors
and General Releasors contained in this Agreement do not release the Released
Syneron Entities or any of them from the obligations set forth in this
Agreement, the Exhibits hereto and the other documents delivered at the Closing
(including the Patent License Agreements, or the obligation to pay any amounts
due thereunder).
 
(d) Palomar’s and General’s Representation, Warranty and Indemnity as to
Released Matters.  Each of Palomar and General represents and warrants to
Candela, Syneron and Syneron Medical Ltd. that it has not heretofore assigned,
transferred or purported to assign or transfer, and shall not hereafter assign
or transfer or purport to assign or transfer, to any person or entity any matter
it has released in Section ‎3(c) and agrees to indemnify and hold harmless the
Released Syneron Entities from and against all Claims based on, resulting from,
in connection with, or arising out of, any such assignment or transfer or
purported or claimed assignment or transfer of any such matter that it has
released hereunder, in whole or in part.  Nothing in this Section ‎3(d) shall
preclude General from granting any licenses under the Anderson Patents to
another party or parties if the MGH Agreement (as defined in the Patent License
Agreements) is terminated for any reason prior to the expiration of all the
Valid Claims of the Anderson Patents, subject to General’s agreement hereby that
Syneron and Candela shall have the right to maintain a direct license with
General pursuant to Section 8.4 of the MGH Agreement (subject to the provisos
contained in such Section 8.4) if the MGH Agreement is so terminated, without
any further action required by General, Palomar, Candela or Syneron.  General
hereby acknowledges and agrees that each of Candela, Syneron and their
respective Affiliates (as defined in the Professional Field Patent License
Agreement) are an express intended third party beneficiary of Section 8.4 of the
MGH Agreement, with the full right to enforce the obligations of General
thereunder to the same extent as if it were a party thereto.
 
 
 

--------------------------------------------------------------------------------

 
(e) Full Settlement.  The Parties understand and agree that this Agreement and
the attached Exhibits as executed and delivered at the Closing are intended to
settle all disputes (in existence from the first day of the world to the
Effective Date (but not thereafter)) between Palomar and General on the one hand
and Candela and Syneron on the other hand but only with respect to the matters
released by this Section ‎3 and shall be effective as a full and final accord
and satisfaction and release of all such matters.
 
4. Representations and Warranties; Disclaimers.
 
(a) Representations and Warranties by the Parties.  Each Party represents and
warrants to the other Parties as of the Effective Date:
 
(i) that it is an entity duly organized, validly existing and in good standing
under the laws of the state of its organization, and has full corporate power
and authority and the legal right to own and operate its property and assets and
to carry on its business as it is now being conducted and as it is contemplated
to be conducted by this Agreement;
 
(ii) that it has the authority to (i) enter into this Agreement, (ii) extend the
releases and rights granted to the other Parties under this Agreement, and
(iii) undertake and fully perform its obligations under this Agreement;
 
(iii) that this Agreement has been duly executed and delivered by it and is a
binding obligation of it, enforceable in accordance with its terms, subject, as
to enforcement of remedies, to applicable bankruptcy, insolvency, moratorium,
reorganization and similar laws affecting creditors’ rights generally, and to
general equitable principles;
 
(iv) its execution, delivery, granting of releases and rights, and performance
of its obligations under this Agreement does not and will not, with or without
the passage of time or the giving of notice or both, conflict with or result in
any breach of any of the terms, conditions or provisions of, or constitute a
default (or give rise to any right of termination, cancellation or acceleration)
under any agreement or other document or instrument to which it is a party; and
 
(v) all necessary consents, approvals and authorizations of all regulatory and
governmental authorities and other third parties (including, in the case of
Syneron, any Syneron Subsidiaries and, in the case of Palomar, any Palomar
Subsidiaries) required to be obtained by it in connection with the execution and
delivery of this Agreement and the performance of its obligations hereunder have
been obtained.
 
 
 

--------------------------------------------------------------------------------

 
(b) Representations and Warranties by General.  General represents and warrants
to Syneron that as of the Effective Date:
 
(i) MGH has the rights in the Anderson Patents as set forth in Section 7.3 of
the MGH Agreement;
 
(ii) Palomar has the rights set forth in the MGH Agreement; and
 
(iii) MGH has granted to Palomar the right to grant sublicenses under the
Anderson Patents through the MGH Agreement and that the licenses granted under
the Patent License Agreements are authorized and valid;
 
(c) Disclaimer.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, NONE OF THE PARTIES MAKES
ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND HEREUNDER, WHETHER EXPRESS OR
IMPLIED, AND EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES, WHETHER EXPRESS OR
IMPLIED, INCLUDING ALL WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE AND NONINFRINGEMENT.  TO THE EXTENT THIS PROVISION CONFLICTS IN
ANY WAY WITH THE TERMS AND CONDITIONS OF THE MGH AGREEMENT, THE MGH AGREEMENT
SHALL CONTROL.
 
(d) No Consequentials.  IN NO EVENT SHALL ANY PARTY BE LIABLE TO ANY OTHER
HEREUNDER FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES, WHETHER BASED ON BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE),
PRODUCT LIABILITY, OR OTHERWISE, AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGE.  TO THE EXTENT THIS PROVISION CONFLICTS IN
ANY WAY WITH THE TERMS AND CONDITIONS OF THE MGH AGREEMENT, THE MGH AGREEMENT
SHALL CONTROL.
 
5. Miscellaneous.
 
(a) Entire Agreement; Counterparts; Stipulated Dismissals.  Other than with
respect to (i) the executed Patent License Agreements and Stipulated Orders of
Dismissal, (ii) the MGH Agreement and other agreements between MGH and Palomar
(but not Syneron) and (iii) the Patent License Agreements (and the exhibits and
attachments thereto) this Agreement (including the Exhibits) constitutes the
entire agreement between Palomar and MGH on the one hand and Candela and Syneron
on the other hand relating to the subject matter hereof and supersedes all
previous agreements, practices or courses of dealings between the Parties,
whether written or oral, relating to the subject matter hereof, provided that
each of (1) that certain Confidentiality Agreement, executed as of March 23,
2006, between Palomar and Syneron and (2) that certain Agreement, executed as of
June 22, 2009, between Palomar and Candela Corporation, shall terminate as of
the Effective Date as to any disclosures occurring after the Effective Date, but
shall remain in full force and effect with respect to all applicable disclosures
occurring and rights and obligations accruing prior to the Effective Date.  This
Agreement may be executed in counterparts with the same force and effect as if
each of the signatories had executed the same instrument.
 
 
 

--------------------------------------------------------------------------------

 
(b) Other Parties.  This Agreement shall be binding upon, and inure to the
benefit of, the legal representatives, successors and permitted assigns of the
Parties.  There shall be no Third Party beneficiaries, either express or
implied, to this Agreement, provided that Section ‎3 is intended to benefit, in
addition to the Parties, the other Released Palomar Entities, Released General
Entities and Released Syneron Entities as if they were Parties hereto.
 
(c) No Agency or Joint Venture Relationship.  Nothing contained herein shall be
deemed to create any association, partnership, joint venture or relationship of
principal, agent, master or servant between the Parties hereto or, in the case
of Palomar, any Palomar Subsidiaries, or, in the case of Candela or Syneron,
Syneron Medical Ltd. or any Subsidiaries of Syneron Medical Ltd, Syneron or
Candela, or to provide any Party with the right, power or authority to incur any
obligation or make any representations, warranties or guarantees on behalf of
any other Party.
 
(d) Retained Rights.  The Parties retain their rights to petition an appropriate
court regarding any breach or violation of the terms or conditions of this
Agreement or the Patent License Agreements.
 
(e) Severability.  If any term, covenant or condition of this Agreement or the
application thereof to any Party or circumstance shall, to any extent, be held
to be invalid or unenforceable by a court of competent jurisdiction, then
(i) the remainder of this Agreement, or the application of such term, covenant
or condition to Parties or circumstances other than those that were held invalid
or unenforceable, shall not be affected thereby and each term, covenant or
condition of this Agreement shall be valid and be enforced to the fullest extent
permitted by law; and (ii) the Parties hereto covenant and agree to renegotiate
any such invalid or unenforceable term, covenant or application thereof in good
faith in order to provide a reasonably acceptable alternative to the term,
covenant or condition of this Agreement or the application thereof that is
invalid or unenforceable, it being the intent of the Parties that the basic
purposes of this Agreement are to be effectuated.
 
(f) Waivers; Amendments; Supplements.  No waiver by any Party of a breach of any
covenant or condition of this Agreement by another Party shall be construed to
be a waiver of any succeeding breach of the same or any other covenant or
condition.  Except as otherwise expressly provided herein, this Agreement or any
Exhibit hereunder may not be changed or amended except by a writing expressly
referring to this Agreement signed by all the Parties.
 
(g) Section 1542 of the California Civil Code.  The Parties waive all rights
they may have under Section 1542 of the California Civil Code, and acknowledge
that subject to the terms herein, the releases granted by the Parties extend to
all claims expressly released by Section ‎3(a) and ‎3(c), whether such claims
are known or unknown.  The Parties are fully informed of the provisions of
Section 1542, which provides that:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him or her must have materially affected his or her settlement with the
debtor.”
 
 
 

--------------------------------------------------------------------------------

 
(h) Publicity and Disclosure of Terms of this Agreement and the Patent License
Agreement.  The Parties agree that the initial public announcements of the
execution of this Agreement and Patent License Agreements shall be in the form
of joint press release to be agreed upon by the Parties on or before the
Effective Date and attached hereto as Exhibit E. The Parties also agree that
Palomar and Syneron will file a copy of this Agreement, the Professional Field
Patent License Agreement and the Stipulated Orders of Dismissal (in each case
without redaction) with the United States Securities and Exchange Commission and
other similar or comparable governmental bodies, authorities or agencies, if
necessary.
 
(i) Jurisdiction.  The Parties hereby irrevocably consent to the exclusive
jurisdiction, venue and forum of the United States District Court for the
District of Delaware or the appropriate state court in Delaware for any action
or proceeding arising out of or relating to this Agreement or any agreement or
document delivered in connection herewith or therewith, and agree that all
claims in respect of such action or proceeding may be heard and determined in
such state or federal court.  Each of the Parties consents to the jurisdiction
of such court or courts and agrees that the service upon it of a summons and
complaint by ordinary mail shall be sufficient for such court or courts to
exercise personal jurisdiction over the Parties.  The Parties waive any
objection to any action or proceeding in the United States District Court for
the District of Delaware on the basis of forum non-convenes, lack of personal
jurisdiction or otherwise.  Notwithstanding the foregoing, if any action or
proceeding may not be brought in any such court because all such courts lack
subject matter jurisdiction, the Parties may bring such action or proceeding in
a court of appropriate jurisdiction.
 
(j) Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive laws of the State of Delaware,
without regard to its principles of conflicts of laws; provided that any dispute
relating to the scope, validity, enforceability, infringement, patentability or
misuse of any Patent shall be governed by, and construed and enforced in
accordance with, the substantive laws of the jurisdiction in which such Patent
originates.
 
(k) Certain Expenses.  Except as otherwise expressly provided herein, each of
the Parties hereto shall bear its own costs, attorneys’ fees, and expenses that
arise out of or in connection with the negotiation, execution or performance of
this Agreement.
 
(l) Further Actions.  Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
 
(m) Parties Advised by Counsel.  This Agreement has been negotiated between
unrelated Parties who are sophisticated and knowledgeable in the matters
contained in this Agreement and who have acted in their own self interest.  In
addition, each Party has been represented by legal counsel.  This Agreement
shall not be interpreted or construed against any Party to this Agreement
because that Party or any attorney or representative for that Party drafted or
participated in the drafting of this Agreement.
 
(n) Notices.  All notices, demands, requests, approvals, consents or other
communications to be given or delivered under this Agreement shall be in writing
and shall be deemed to have been given: (i) when delivered in person or by
courier or confirmed facsimile; (ii) upon confirmation of receipt when sent by
certified mail, return receipt requested; or (iii) upon receipt when sent by
reputable private international courier with established tracking capability
(such as DHL, FedEx, or UPS), postage pre-paid, and addressed as set forth as
the case may be, to the noticed Party at the address set forth below, or such
other address as a Party may specify by written notice to the other.
 
 
 

--------------------------------------------------------------------------------

 
Notices shall be sent to Palomar at:
 
Palomar Medical Technologies
15 Network Drive
Burlington, MA 01803
Attention: CEO
Facsimile: (781) 993-2377
 
with a required copy to:
 
Palomar Medical Technologies
15 Network Drive
Burlington, MA 01803
Attention: General Counsel
Facsimile: (781) 993-2377


and a further required copy to:
 
Goodwin Procter LLP
Exchange Place
53 State Street
Boston, MA 02109
Attention: Kingsley L. Taft, Esq.
Facsimile: (617) 523-1231
 
and to General at:
 
Corporate Sponsored Research and Licensing
Massachusetts General Hospital
101 Huntington Ave, 4th Floor
Boston, MA  02199
Attention: Frances Toneguzzo, Ph. D.
Facsimile: (617) 954-9361
 
 
 

--------------------------------------------------------------------------------

 
with a required copy to:
 
Office of the General Counsel
Partners HealthCare System, Inc.
50 Staniford St., Suite 1000
Boston, MA 02114
Attention: Paul G. Cushing, Esq.
Facsimile: (617) 726-1665


 
and to Syneron at:
 
Syneron Inc.
3 Goodyear, Unit A
Irvine, California 92618
Attention: Louis Scafuri
Facsimile: (949) 716-8287
 
and to Syneron Medical Ltd. at:
 
Syneron Medical Ltd.
Industrial Zone
Tavor Building
P.O.B. 550 Yokneam Illit
20692 Israel
Attention: Leor Porat, Esq.
Facsimile: +972 73 244 2202
 
and to Candela at:
 
Candela Corporation
530 Boston Post Road
Wayland, MA 01778
Attention: Louis Scafuri
Facsimile: (508) 358-5602
 
 
 

--------------------------------------------------------------------------------

 
and a further required copy to:
 
One Azrieli Center
Round Building
Tel Aviv 67021
Israel
Attention: Gene Kleinhendler, Esq.
Facsimile: 972-3-607-4422


and a further required copy to:
 
Morrison & Foerster LLP
555 West Fifth Street
Suite 3500
Los Angeles, CA 90013-1024
Attention: Anthony Press, Esq.
Facsimile: (213) 892-5454


(o) Captions, Section Headings.  As used in this Agreement, “including” means
“including but not limited to”, and “herein”, “hereof”, and “hereunder” refer to
this Agreement as a whole.  The Section headings used herein are for reference
and convenience only, and shall not enter into the interpretation of this
Agreement.  Unless otherwise expressly provided herein, any reference to a
number of “days” hereunder shall refer to calendar days.  References to Sections
include subsections, which are part of the related Section (e.g., a section
numbered “Section ‎3(a)” would be part of “Section ‎3”, and references to
“Section ‎4(a)” would also refer to material contained in the subsection
described as “Section ‎4(a)(ii)”).
 
(p) Capitalized Terms.  Capitalized terms used but not defined herein shall have
the meaning ascribed to them in the Patent License Agreement.
 
(q) Mistakes of Fact or Law.  Mistakes of fact or law shall not constitute
grounds for modification, avoidance or rescission of the terms of this
Agreement.
 
(r) No Admissions.  This Agreement is entered into in order to compromise and
settle disputed claims, without any concession or admission with respect to the
scope, validity or invalidity, or enforceability or nonenforceability of the
Anderson Patents or the Candela Patents (as defined in the Professional Field
Patent License Agreement) by any Party, and without any acquiescence on the part
of any Party as to the merit of any claim, defense, affirmative defense,
counterclaim, liabilities or damages related to the Patents (as defined in the
Professional Field Patent License Agreement) or the pending patent related
Lawsuits (as defined in this Agreement).  Neither this Agreement nor any part
thereof shall be, or be used as, an admission of scope, infringement, or
liability by any Party or any Third Party (as defined in the Professional Field
Patent License Agreement), at any time for any purpose.
 


[remainder of this page intentionally left blank]
 
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have each caused its duly authorized representative to execute and deliver this
Agreement under seal as of the Effective Date.
 


Palomar Medical Technologies, Inc.
 
By:      /s/ Joseph P. Caruso      
Name: Joseph P. Caruso
Title: CEO


 
The General Hospital Corporation
 
By:      /s/ Frances Toneguzzo, Ph.
D.                                                     
Name: Frances Toneguzzo, Ph. D.
Title: Director, Corporate Sponsored Research & Licensing


 
Syneron, Inc.
 
By:      /s/ Louis P.
Scafuri                                                                 
Name: Louis P. Scafuri
Title: CEO


 
Candela Corporation
 
By:      /s/ Louis P.
Scafuri                                                                                                                          
Name: Louis P. Scafuri
Title: CEO


 
Syneron Medical Ltd.
 
By:      /s/ Louis P.
Scafuri                                                                
Name: Louis P. Scafuri
Title: CEO


 


 
 
 

--------------------------------------------------------------------------------

 


Exhibit A
 
Professional Field Patent License Agreement
 
 
NON-EXCLUSIVE PATENT LICENSE OUTSIDE CONSUMER FIELD
 
THIS NON-EXCLUSIVE PATENT LICENSE OUTSIDE CONSUMER FIELD (this “Agreement”) is
entered into this September 15, 2011 (the “Effective Date”), by and among
Palomar Medical Technologies, Inc., a Delaware corporation, with offices at 15
Network Drive, Burlington, MA 01803 USA (“Palomar”), Candela Corporation, a
Delaware corporation with offices at 530 Boston Post Road, Wayland, MA 01778 USA
(“Candela”), and Syneron, Inc., a Delaware corporation with offices at 3
Goodyear, Unit A, Irvine, California 92618 USA (“Syneron”).  Palomar, Candela
and Syneron each referred to herein as a “Party”, and together, the “Parties.”
 


 


 
WITNESSETH:
 
WHEREAS, Palomar, Candela and Syneron are parties to certain patent-related
Lawsuits (as defined in the Settlement Agreement (as defined below));
 
WHEREAS, Palomar, Candela and Syneron have agreed to enter into that certain
Settlement Agreement, to be executed contemporaneously with this Agreement
(the “Settlement Agreement”), pursuant to which Palomar, Candela and Syneron
will settle the Lawsuits among other things;
 
WHEREAS, Palomar has a license from MGH under the Anderson Patents (both as
defined below) relating to the use of light to remove hair;
 
WHEREAS, Syneron desires to obtain, and Palomar is willing to grant, a
non-exclusive sublicense under the Anderson Patents to develop and commercialize
Syneron Products (as defined below) under the following terms and conditions;
and
 
WHEREAS, Palomar desires to obtain, and Candela is willing to grant, a
non-exclusive (sub)license under the Candela Patents (as defined below) under
the following terms and conditions.
 
NOW THEREFORE, the Parties hereby agree as follows:
 
1. Definitions.  The following terms (and their correlatives), in addition to
terms defined on first use herein, shall have the meanings set forth below:
 
1.1. “Affiliate” shall mean, as to any person, any corporation, firm,
partnership, entity or other person that, now or hereafter, directly or
indirectly, controls, is controlled by, or is under common control with such
person, where “control” means the capacity to designate, appoint or otherwise
determine the board of directors or other governing authority of such person,
whether by law or in fact, and whether by (i) ownership of more than fifty
percent (50%) of the equity or rights or shares in profits and losses (or such
lesser percentage which is the maximum allowed to be owned by a foreign
corporation in a particular jurisdiction) of such person, (ii) voting rights or
management contract or agreement, (iii) any other contract or agreement that
grants to any other person effective control over the affairs and activities of
such person, or (iv) some combination of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
1.2. “Anderson Patents” shall mean (i) the Patents set forth on Exhibit A, and
(ii) all other Patents that claim the right of priority to, or enjoy the benefit
of an earlier filing date of, in whole or in part, directly or indirectly, one
or more of the Patents identified in the immediately preceding clause (i).
 
1.3. “Candela Patents” shall mean (i) the Patents set forth on Exhibit B, and
(ii) all other Patents that claim the right of priority to, or enjoy the benefit
of an earlier filing date of, in whole or in part, directly or indirectly, one
or more of the Patents identified in the immediately preceding clause (i).
 
1.4. “Component” shall mean any handpiece, module, accessory, part, replacement
part, or other component (including any lens, optical component, tip, software
or other item) of any product or system.
 
1.5. “Consumer Field” shall mean the field in which products or systems (and
their Components) are intended for or marketed to consumers for personal
use.  For the avoidance of doubt, the “Consumer Field” shall exclude products or
systems in the Professional Field.
 
1.6. “Excluded Technology” as of a point in time, shall mean any product of a
Third Party (i) that Palomar is accusing of infringement under any Anderson
Patent in a then-pending suit or action, provided that (1) if (A) Palomar
accuses such Third Party of infringement under any Anderson Patent pursuant to a
suit or action instituted after the Effective Date (and such Third Party was not
accused by Palomar of such infringement pursuant to a suit or action as of the
Effective Date) (a “Later Sued Third Party”), (B) Syneron or its Affiliate is at
the time of such institution of such suit or action, or has been in the last
six (6) months prior to such institution of such suit or action, in active
negotiations with such Later Sued Third Party with respect to a potential
business transaction (which can be evidenced by Syneron through reasonable
documentation) and (C) the definitive documentation for such transaction is
executed within six (6) months after the filing of such suit or action, then the
products of such Later Sued Third Party relevant to such business transaction
will not be covered by this definition and (2) if Syneron or its Affiliate
incorporates any non-core Components of such Later Sued Third Party in any
Syneron Products prior to such institution of such suit or action, then such
non-core Components will not be deemed Excluded Technology to the extent
incorporated in Syneron Products (including if Syneron and its Affiliates
continue to incorporate such non-core Components in Syneron Products), or (ii)
with respect to which Palomar has obtained a then-outstanding injunction
preventing the making or sale of such Third Party product based on infringement
of any Anderson Patent (and such Third Party’s making or selling of such product
has not been licensed to do so under the applicable Anderson Patent for such
product).
 
1.7. “Excluded Third Party” shall mean a Third Party making or selling Excluded
Technology.
 
1.8. “Exhibit C Third Party” shall mean those companies listed on Exhibit C.
 
1.9. “MGH” shall mean The General Hospital Corporation in Boston, Massachusetts.
 
 
 

--------------------------------------------------------------------------------

 
1.10. “MGH Agreement” shall mean that certain “Amended and Restated License
Agreement” between Palomar and MGH effective as of December 20, 2007, as such
agreement may be amended or restated after the Effective Date in a manner that
is not materially inconsistent with the terms of this Agreement.
 
1.11. “Palomar Product” shall mean any product or system (and their Components),
now or hereafter Sold by Palomar or its Affiliates, the manufacture, use, sale,
offering for sale, or importation of which, absent the license granted by
Candela in Section 2.2(a), would infringe a Candela Patent, plus improvements
thereto, other than any such products, systems and Components for which Palomar
or its Affiliate is serving substantially only as a distributor.
 
1.12. “Palomar Sublicensee” shall mean any Third Party to which Palomar or a
Palomar Affiliate grants a permitted sublicense pursuant to Section 2.2(b) under
the license grant from Candela in Section 2.2(a).
 
1.13. “Patents” shall mean (i) any patents and patent applications and any
patents issuing therefrom worldwide, (ii) any substitutions, divisions,
continuations, continuations-in-part, reissues, renewals, registrations,
confirmations, re-examinations, extensions, supplementary protection
certificates, term extensions (under patent or other law), certificates of
invention and the like, of any such patents or patent applications, and
(iii) any foreign or international equivalents of any of the foregoing.
 
1.14. “Professional Field” shall mean the field in which products or systems
(and their Components) are intended or marketed for Sale to doctors, health care
providers, beauty care professionals or other commercial service providers for
use on or with patients or customers (and not for re-Sale to any person or
entity for personal use).
 
1.15. “Sale” shall mean, with respect to a product, system or Component, the
sale, distribution, lease, use (including training, preceptorships, marketing
and promotional uses), cost-per-shot arrangements and any other arrangement in
which monetary or other consideration is to be exchanged for the use of such
product, system or Component.
 
1.16. “Syneron Product” shall mean any products or systems (and their
Components), now or hereafter Sold by Syneron or its Affiliates (other than
Excluded Third Parties), the manufacture, use, sale, offering for sale, or
importation of which, absent the sublicense granted by Palomar in
Section 2.1(a), would infringe an Anderson Patent, plus improvements thereto,
other than (a) any such products, systems and Components for which Syneron or
its Affiliate is serving substantially only as a distributor, and (b) Excluded
Technology.  Notwithstanding the foregoing, improvements to Syneron Products
expressly excludes the incorporation of any Excluded Technology.
 
1.17. “Syneron Sublicensee” shall mean any Third Party to which Syneron grants a
permitted sublicense pursuant to Section 2.1(b) under the sublicense grant from
Palomar in Section 2.1(a)
 
1.18.  “Syneron Subsidiaries” shall mean any corporation, firm, partnership,
entity or other person that, now or hereafter, directly or indirectly, is
controlled by Syneron Medical Limited, where “control” means the capacity to
designate, appoint or otherwise determine the board of directors or other
governing authority of such person, whether by law or in fact, and whether by
(i) ownership of more than fifty percent (50%) of the equity or rights or shares
in profits and losses (or such lesser percentage which is the maximum allowed to
be owned by a foreign corporation in a particular jurisdiction) of such person,
(ii) voting rights or management contract or agreement, (iii) any other contract
or agreement that grants to any other person effective control over the affairs
and activities of such person, or (iv) some combination of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
1.19. “Third Party” shall mean any person or entity, other than Palomar, Candela
or Syneron, or their respective Affiliates.
 
2. License Grants.
 
2.1. By Palomar.
 
(a) Syneron Products.  Palomar hereby grants to Syneron and its Affiliates a
worldwide, perpetual, irrevocable, fully paid up (subject to Section 3.1),
royalty-free, non-exclusive sublicense, under the Anderson Patents, to make,
use, sell, offer for sale, export and import Syneron Products, in each case only
for hair removal and only outside of the Consumer Field.  It is understood and
agreed that the foregoing sublicense grant does not include any right to have
made, have used, have sold, have offered for sale or have imported Syneron
Products or otherwise to subcontract any Third Party to make, use, sell, offer
for sale or import Syneron Products, except as set forth in Section 2.1(b).
 
(b) Limited Sublicensing Rights.  Syneron and its Affiliates shall not have any
right to grant to any Third Parties any further sublicenses under the sublicense
grant set forth in Section 2.1(a), nor shall any purported sublicenses under
such sublicense grants made by Syneron, its Affiliates or any of their
respective sublicensees prior to the Effective Date be valid or enforceable,
except Syneron and its Affiliates may grant sublicenses only as may be necessary
for (i) the Sale of Syneron Products by Third Parties acting as distributors
(for clarity, excluding any re-Sale of a product by Syneron or its Affiliate to
a Third Party from which it purchased such product or such Third Party’s
Affiliate, except if the product is a non-core Component that is integrated into
finished goods), (ii) the manufacture of Syneron Products by Third Parties for
Sale only to Syneron or its Affiliates or such Third Party distributors (for
clarity, excluding any manufacturing activities based on any design primarily
owned by a Third Party), or (iii) the development and commercialization of
Syneron Products in a collaboration between Syneron (or its Affiliate) and a
Third Party in which Syneron (or its Affiliate) has substantial development
and/or commercialization obligations; provided that, for each of clauses (i),
(ii) and (iii), any such Third Parties are not Excluded Third Parties at the
time such sublicense is granted.  Syneron Sublicensees shall not have the right
to grant any sublicenses under any such sublicense grant by Syneron.  Apart from
the foregoing limited right to grant further sublicenses, Syneron shall not have
any right to Transfer (as defined in Section 2.3(b)) such sublicense grant
except pursuant to Section 9.3.  No purchaser of any Syneron Product shall, by
operation of this Agreement, receive any license, sublicense or other rights in,
to or under the Anderson Patents that exceeds the scope and terms of the
sublicense grant set forth in Section 2.1(a), notwithstanding the patent
exhaustion/first sale doctrine; provided, however, the sublicense grant set
forth in Section 2.1(a) includes immunity for infringement (whether direct,
contributory, inducement of infringement or otherwise) of the Anderson Patents
by Syneron and its Affiliates’ respective suppliers, manufacturers, assemblers,
contractors, service providers, distributors, resellers, sales representatives,
customers and end users, and all persons acting by, through, under or in concert
with Syneron or its Affiliates, but only to the extent they are acting in their
capacities as such, and only with respect to Syneron Products exploited within
the scope of the sublicense grant set forth in Section 2.1(a).
 
 
 

--------------------------------------------------------------------------------

 
(c) License Field Limitation.  Notwithstanding anything contained herein to the
contrary, the sublicense grant provided for in Section 2.1(a) does not include a
license under the Anderson Patents within the Consumer Field.  The rights of
Syneron and its Affiliates with respect to the Consumer Field are addressed in
that certain Consumer License Term Sheet (“Consumer Field Agreement”).
 
(d) Worldwide License.  Subject to the terms of the sublicense grant set forth
in Section 2.1(a) and without limiting the limited scope thereof, a particular
unit of Syneron Product shall be licensed under all those claims of Anderson
Patents throughout the world that would be practiced by the making, having made,
using, selling, offering for sale, exporting, or importing of such unit of
Syneron Product, regardless of where such action occurs or the country where
such Anderson Patents have issued, and such practice shall be deemed to exhaust
all such geographic (but not field-based) claims with respect to such unit of
Syneron Product.  To the extent that, notwithstanding the foregoing, any such
claim is not exhausted under the applicable law of any country because such
action did not occur in such country, the distributors, resellers, customers and
end users of Syneron or any of its Affiliates that acquire such unit of Syneron
Product in such country shall be deemed to be licensed under such claim to make,
use, offer for sale, sell, export, and import such unit of Syneron Product
outside the Consumer Field.
 
(e) [Intentionally left blank.]
 
(f) Palomar’s Right to Grant Other Sublicenses.  Subject to the terms of this
Agreement, Palomar retains the right to grant sublicenses and other rights in
and to the Anderson Patents as Palomar may deem appropriate in its sole
discretion.
          
            (g) Excluded Third Parties.  The Parties intend that no Excluded
Third Party, or any of their Excluded Technology, is to be granted any rights
under the Anderson Patents sublicensed by Palomar under Section 2.1(a).  Thus,
the Parties have agreed to preclude any assignment of this Agreement by Syneron
to any Excluded Third Party under Section 9.3(a) and any Excluded Third Party
that becomes a direct or indirect subsidiary or parent of Syneron will not be
deemed an “Affiliate” of Syneron hereunder.  Further, Syneron and its Affiliates
hereby agree that to the extent that any of them acquires any rights or interest
in or to any Excluded Technology from any person or entity while such person or
entity is an “Excluded Third Party” hereunder, whether by assignment under
Section 9.3(a), asset purchase or sale, bankruptcy, conveyance, lease,
distribution arrangement, manufacturing arrangement (including any foundry
arrangement), license, sublicense, option, other transfer or any other
transaction of any type (any such transaction, an “Acquisition”), the sublicense
grant set forth in Section 2.1(a) (or any sublicense thereunder granted pursuant
to Section 2.1(b)) shall not apply to such Excluded Technology during the period
in which such Excluded Third Party is an “Excluded Third Party” hereunder, and
Palomar and its sublicensees shall retain any and all rights to enforce the
Anderson Patents against Syneron, its Affiliates, such Excluded Third Party or
any other Third Party with respect to the Excluded Technology.  Additionally,
the Parties have agreed that upon any assignment of this Agreement by Syneron to
any Exhibit C Third Party under Section 9.3(a), or if Syneron is otherwise
acquired by any Exhibit C Third Party, the definition of Syneron Products shall
be automatically limited to exclude the products or systems (other than non-core
Components), and improvements thereof, Sold by such Exhibit C Third Party (and
its Affiliates) as of immediately prior to such assignment.  Candela shall not
have any right to assign this Agreement separately from Syneron.
 
 
 

--------------------------------------------------------------------------------

 
2.2. By Candela.
 
(a) Palomar Products.  Candela hereby grants to Palomar and its Affiliates a
worldwide, perpetual, irrevocable, fully paid up, royalty-free, non-exclusive
license, under the Candela Patents, to make, use, sell, offer for sale, export
and import Palomar Products outside of the Consumer Field.  It is understood and
agreed that the foregoing sublicense grant does not include any right to have
made, have used, have sold, have offered for sale or have imported Palomar
Products or otherwise to subcontract any Third Party to make, use, sell, offer
for sale or import Palomar Products, except as set forth in Section 2.2(b).
 
(b) Limited Sublicensing Rights.  Palomar and its Affiliates shall not have any
right to grant to any Third Parties any sublicense under the (sub)license grant
set forth in Section 2.2(a), nor shall any purported sublicenses under such
sublicense grants made by Palomar or any of its Affiliates or sublicensees prior
to the Effective Date be valid or enforceable, except Palomar and its Affiliates
may grant sublicenses only as may be necessary for (i) the Sale of Palomar
Products by Third Parties acting as distributors (for clarity, excluding  any
re-Sale of a product by Palomar or its Affiliate to a Third Party from which it
purchased such product or such Third Party’s Affiliate, except if the product is
a non-core Component that is integrated into finished goods), (ii) the
manufacture of Palomar Products by Third Parties for Sale only to Palomar or its
Affiliates or such Third Party distributors (for clarity, excluding any
manufacturing activities based on any design primarily owned by a Third Party),
or (iii) the development and commercialization of Palomar Products in a
collaboration between Palomar or its Affiliate and a Third Party in which
Palomar or its Affiliate has substantial development and/or commercialization
obligations.  Palomar Sublicensees shall not have the right to grant sublicenses
under such sublicense grants by Palomar.  Apart from the foregoing limited right
to grant sublicenses, Palomar shall not have any right to Transfer such license
grant except pursuant to Section 9.3(a).  No purchaser of any Palomar Product
shall, by operation of this Agreement, receive any license, sublicense or other
rights in, to or under the Candela Patents that exceeds the scope and terms of
the license grant set forth in Section 2.2(a), notwithstanding the patent
exhaustion/first sale doctrine; provided, however, the license grant set forth
in Section 2.2(a) includes immunity for infringement (whether direct,
contributory, inducement of infringement or otherwise) of the Candela Patents by
Palomar and its Affiliates’ respective suppliers, manufacturers, assemblers,
contractors, service providers, distributors, resellers, sales representatives,
customers and end users, and all persons acting by, through, under or in concert
with Palomar or its Affiliates, but only to the extent they are acting in their
capacities as such, and only with respect to Palomar Products exploited within
the scope of the license grant set forth in Section 2.2(a).
 
 
 

--------------------------------------------------------------------------------

 
2.3. Related Licensing Provisions.
 
(a) Prosecution.  As between the Parties, each Party shall have the sole right
(but not the obligation) in its sole discretion (subject to, for Palomar, the
MGH Agreement) to prosecute, maintain, enforce and defend any Patents
(sub)licensed by such Party to the other Party hereunder, and such other Party
shall have no rights with respect to any such activities.
 
(b) Other Transactions.  (i) Palomar may assign, convey, sell, lease, encumber,
license, sublicense or otherwise transfer to or grant any right in or to
(collectively, “Transfer”) a Third Party any and all of the Anderson Patents or
the MGH Agreement and (ii) Candela may Transfer to a Third Party any and all of
the Candela Patents, in each case provided that any such transaction is made
subject to (and each Party shall make each such transaction subject to) all
rights and sublicense(s) of the other Party arising from this Agreement and
shall not impose any additional obligations on such other Party.
 
(c) Licensing Fees.  Except as otherwise expressly provided herein, any amounts
or other consideration owed to any Third Party by either Party as (sub)licensor
on account of the grant of the (sub)licenses contained in this Section 2 shall
be the sole responsibility of the Party granting the (sub)license.
 
2.4. MGH Agreement.  Syneron hereby acknowledges that a copy of the MGH
Agreement (subject to redaction of commercially sensitive information) has been
made publicly available by Palomar in connection with Palomar’s filing on Form
8-k, dated March 20, 2008, with the United States Securities and Exchange
Commission.  Without limiting Article 4, in the event that the MGH Agreement is
terminated for any reason, Palomar shall have no liability of any kind
whatsoever as a result of such termination.
 
2.5. No Other Rights.  Each Party acknowledges and agrees that, as between the
Parties, Candela owns or has all right, title and interest in and to the Candela
Patents, and Palomar and MGH have all right, title and interest in and to the
Anderson Patents, other than in each case with respect to non-exclusive
(sub)license grants already made by the Parties in the applicable license field
hereunder, and that (i) in the case of Candela, Palomar shall acquire no right,
title or interest in or to the Candela Patents, by implication, estoppel or
otherwise, other than the (sub)license grant to Palomar set forth in Section
2.2(a) or as otherwise expressly provided herein, and (ii) in the case of
Palomar, Syneron shall acquire no right, title or interest in or to the Anderson
Patents, by implication, estoppel or otherwise, other than the sublicense grant
to Syneron set forth in Section 2.1(a) or as otherwise expressly provided
herein.
 
3. Compensation.
 
3.1. Upfront Fee.  Syneron shall pay to Palomar within two (2) business days of
the Effective Date a non-refundable amount equal to Thirty One Million U.S.
Dollars (US$31,000,000).  The payment required by this Section 3.1 shall be made
by wire transfer to Palomar to the bank account specified below, without
deduction for any taxes or other charges.
 
 
 

--------------------------------------------------------------------------------

 
**




3.2. Taxes and Other Charges.  In addition to any other amounts due hereunder,
Syneron and its Affiliates shall pay all foreign, federal, state, municipal and
other governmental excise, sales, use, property, customs, import, value added,
gross receipts and other taxes, fees, levies and duties of any nature now in
force or enacted in the future that are assessed upon or with respect to the
manufacture, use, offer for sale, sale or importation of the Syneron Products,
or otherwise arising in connection with this Agreement or any transactions
contemplated hereby, but excluding United States taxes based on Palomar’s net
income.  If Syneron is required by law to make any deduction or withhold from
any sum payable to Palomar by Syneron hereunder, then Syneron shall be entitled
to make such deduction or withhold such sum and remit such deduction or sum to
the relevant taxing authority.  In the event that Syneron makes such a deduction
or withholds such a sum, Syneron shall promptly furnish Palomar with official
tax certificates as evidence of tax payments on Palomar's behalf, in order to
support Palomar's claim for any United States income tax credit with respect to
any such taxes so withheld and paid to a government by Syneron on Palomar’s
behalf.
 
4. Representations and Warranties with License; Disclaimer; No Consequentials.
 
4.1. General.  Each Party represents and warrants to the other Party as of the
Effective Date that:
 
(a) it is a corporation duly organized, validly existing and in good standing
under the laws of the state or other jurisdiction of its organization, and has
full corporate power and authority to enter into this Agreement;
 
(b) this Agreement has been duly executed and delivered by it and is a binding
obligation of it, enforceable in accordance with its terms, subject, as to
enforcement of remedies, to applicable bankruptcy, insolvency, moratorium,
reorganization and similar laws affecting creditors’ rights generally, and to
general equitable principles; and
 
(c) it is not subject to a petition for relief under any bankruptcy legislation,
it has not made an assignment for the benefit of creditors, it is not subject to
the appointment of a receiver for all or a substantial part of its assets, and
it is not contemplating taking or becoming subject to any of the foregoing.
 
** This material was omitted pursuant to a request for confidential treatment
and was separately filed with the SEC on September 21, 2011.
 
 
 
 

--------------------------------------------------------------------------------

 


 
4.2. By Palomar.  Palomar hereby represents and warrants and covenants to
Syneron that (a) Palomar has the full power to enter into this Agreement and to
perform its obligations hereunder; (b) except as otherwise set forth in the MGH
Agreement, Palomar is the exclusive licensee of the entire right, title and
interest in and to the Anderson Patents; (c) Palomar has the sole right and
authority to enter into this Agreement and grant the rights, licenses, and
immunities granted hereunder, without the need for any licenses, releases,
consents, approvals or immunities not yet granted or obtained; and (d) Palomar
has not previously granted and shall not grant any rights in the Anderson
Patents that would cause Syneron or Syneron’s Affiliates not to have the
sublicense granted in Section 2.1(a).  
 
4.3. By Syneron and Candela.  Syneron and Candela hereby represent and warrant
and covenant to Palomar that (a) Syneron and Candela have the full power to
enter into this Agreement and to perform their obligations hereunder; (b)
Candela is the owner or exclusive licensee of the entire right, title and
interest in and to the Candela Patents; (c) Syneron and Candela have the sole
right and authority to enter into this Agreement and grant the rights, licenses,
and immunities granted hereunder, without the need for any licenses, releases,
consents, approvals or immunities not yet granted or obtained; and (d) Candela
has not previously granted and shall not grant any rights in the Candela Patents
that would cause Palomar or Palomar’s Affiliates not to have the sublicense
granted in Section 2.2(a).
 
4.4. Disclaimer.  EXCEPT AS EXPRESSLY PROVIDED HEREIN OR IN THE SETTLEMENT
AGREEMENT OR THE CONSUMER FIELD AGREEMENT, NEITHER PARTY MAKES ANY
REPRESENTATION OR WARRANTY OF ANY KIND, WHETHER EXPRESS OR IMPLIED, OR ARISING
BY CUSTOM OR TRADE USAGE, WITH RESPECT TO THE SYNERON PRODUCTS, PALOMAR
PRODUCTS, ANDERSON PATENTS, CANDELA PATENTS OR ANY OTHER ITEMS OR RIGHTS
PROVIDED HEREUNDER, OR OTHERWISE IN CONNECTION WITH THIS AGREEMENT.  WITHOUT
LIMITING THE FOREGOING, EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES
AND REPRESENTATIONS, WHETHER EXPRESS OR IMPLIED, (i) THAT ANY PRODUCT OR SYSTEM,
OR ITS DEVELOPMENT, MANUFACTURE, MARKETING, SALE, IMPORTATION, DISPOSITION OR
USE, OR ANY OTHER ACTIVITIES CONTEMPLATED BY THIS AGREEMENT, SHALL BE FREE FROM
INFRINGEMENT OF ANY PATENT, COPYRIGHT, TRADEMARK OR OTHER RIGHTS OF ANY THIRD
PARTY, (ii) AS TO THE QUALITY OR PERFORMANCE OF ANY SUCH ITEMS, OR (iii) OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE OR NONINFRINGEMENT.
 
4.5. No Consequential Damages.  OTHER THAN FOR THE INDEMNIFICATION OBLIGATIONS
OF SYNERON, ON ONE HAND, AND PALOMAR, ON THE OTHER HAND, CONTAINED IN SECTION 6,
IN NO EVENT SHALL ANY PARTY BE LIABLE UNDER THIS AGREEMENT FOR ANY INDIRECT,
SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING DAMAGES FOR
LOSS OF BUSINESS, LOSS OF PROFITS OR LOSS OF USE), WHETHER BASED ON BREACH OF
CONTRACT, TORT (INCLUDING NEGLIGENCE), PRODUCT LIABILITY, OR ANY CAUSE OF ACTION
RELATING TO THE SYNERON PRODUCTS, PALOMAR PRODUCTS, CANDELA PATENTS, ANDERSON
PATENTS OR ANY OTHER ITEMS OR RIGHTS PROVIDED HEREUNDER, OR OTHERWISE IN
CONNECTION WITH THIS AGREEMENT, WHETHER OR NOT SUCH PARTY KNOWS OR SHOULD HAVE
KNOWN OF THE POSSIBILITY OF SUCH DAMAGE.
 
 
 

--------------------------------------------------------------------------------

 
5. Disputes.
 
5.1. Disputes.  The Parties recognize that disputes as to certain matters may
from time to time arise that relate to any Party’s rights or obligations
hereunder.  It is the objective of the Parties to establish procedures to
facilitate the resolution of disputes arising under this Agreement in an
expedited manner by mutual cooperation.  To accomplish this objective, the
Parties agree to adhere to the following procedures if and when a dispute arises
under this Agreement: by a written notice sent by a Party, any such disputes
shall be first referred to executive officers designated by each affected Party
(the date of such notice, the “Dispute Notice Date”).  If such executive
officers are unable to resolve such a dispute within thirty (30) days of the
Dispute Notice Date, the matter shall be presented to the chief executive
officers of such Parties, or their respective designees (which designees must be
senior executives), for resolution through good faith discussions.  In the event
that the chief executive officers or their designees cannot resolve the dispute
within thirty (30) days of being requested by a Party to resolve a dispute, any
such Parties may take such other lawful action as such Party deems appropriate
in its sole discretion, including pursuing litigation against the others.  The
effectiveness of, and any time periods contained in, this Section 5.1 shall run
concurrently with any other provisions and time periods described in this
Agreement, including any provisions or time periods relating to breach or
termination of this Agreement.
 
5.2. Equitable Relief.  Notwithstanding the foregoing dispute resolution
procedure and notwithstanding the exclusive jurisdiction described in Section
9.6, in the event of an actual or threatened breach hereunder, the aggrieved
Party may seek equitable relief (including restraining orders, specific
performance or other temporary or permanent injunctive relief) without
submitting to such dispute resolution procedure and in any court having
jurisdiction if there is a reasonable likelihood of the occurrence of
irreparable harm during the period of the dispute resolution procedure.
 
5.3. [Intentionally left blank.]
 
5.4. Challenges. Patent Challenges (as defined in Section 7.4), and any
disagreement between the Parties regarding the subject matter thereof, shall not
be subject to this Section 5 or otherwise be deemed disputes for purposes of
this Section 5.
 
6. Indemnification.
 
6.1. Indemnification by Syneron.  Syneron shall indemnify, defend and hold
Palomar and its directors, officers, employees and agents (“Palomar
Indemnitees”) harmless from and against any and all claims, demands, actions,
losses, liabilities, damages and expenses (including reasonable costs and
expenses of attorneys, professionals and accountants) (collectively, “Losses”)
incurred by any Palomar Indemnitee that arise out of Third Party claims,
demands, actions (“Third Party Claims”) in connection with the development or
manufacture of any Syneron Products or the marketing, distribution, Sale,
disposition or use by anyone (including Syneron, Syneron Sublicensees and any of
their agents, resellers and customers) of any such Syneron Products or provision
by anyone of any related services.  The foregoing shall include, without
limitation, indemnification by Syneron against all Losses that arise out of
Third Party Claims in connection with (i) any representation, warranty or
agreement that is made by Syneron (or any Syneron Sublicenees or agents or
resellers of the foregoing) to or with any reseller, customer or other Third
Party with respect to any Syneron Product or related service or that otherwise
arises out of any such transaction, or (ii) any claim by such Third Party that
any such Syneron Product or part thereof is defective (whether in design,
materials, workmanship or otherwise) or that otherwise relates to any attribute,
condition or failure of any such Syneron Product, including any claim of product
liability (whether brought in tort, warranty, strict liability or other form of
action) or negligence.  Palomar may monitor at its own expense in the defense of
any such Losses.  Syneron, in the defense of any such Losses, shall not, except
with the approval of Palomar, consent to entry of any judgment or enter into any
settlement which (1) would result in injunctive or other relief being imposed
against Palomar, or (2) does not include as a term thereof the giving by the
claimant to Palomar an unconditional release from all liability in respect to
such Losses.
 
 
 

--------------------------------------------------------------------------------

 
6.2. Indemnification by Palomar.  Palomar shall indemnify, defend and hold
Syneron and its directors, officers, employees and agents (“Syneron
Indemnitees”) harmless from and against any and all Losses incurred by any
Syneron Indemnitee that arise out of Third Party Claims in connection with the
development or manufacture of any Palomar Products or the marketing,
distribution, Sale, disposition or use by anyone (including Palomar, Palomar
Sublicensees and any of their agents, resellers and customers) of any such
Palomar Products or provision by anyone of any related services.  The foregoing
shall include, without limitation, indemnification by Palomar against all Losses
that arise out of Third Party Claims in connection with (i) any representation,
warranty or agreement that is made by Palomar (or any Palomar Sublicensees or
agents or resellers of the foregoing) to or with any reseller, customer or other
Third Party with respect to any Palomar Product or related service or that
otherwise arises out of any such transaction, or (ii) any claim by such Third
Party that any such Palomar Product or part thereof is defective (whether in
design, materials, workmanship or otherwise) or that otherwise relates to any
attribute, condition or failure of any such Palomar Product, including any claim
of product liability (whether brought in tort, warranty, strict liability or
other form of action) or negligence.  Syneron may monitor at its own expense in
the defense of any such Losses.  Palomar, in the defense of any such Losses,
shall not, except with the approval of Syneron, consent to entry of any judgment
or enter into any settlement which (1) would result in injunctive or other
relief being imposed against Syneron, or (2) does not include as a term thereof
the giving by the claimant to Syneron an unconditional release from all
liability in respect to such Losses.
 
7. Term and Termination.
 
7.1. Term.  This Agreement shall become effective as of the Effective Date, and
shall remain in full force and effect until the expiration of the last-to-expire
Anderson Patent or Candela Patent (the “Term”), unless earlier terminated upon
the mutual written agreement of the Parties.
 
7.2. Effect of Expiration or Termination.  Expiration or termination of this
Agreement shall not affect any rights or obligations of the Parties, including
the payment of amounts due, which have accrued up to the date of such expiration
or termination.  Upon expiration or termination of this Agreement, the
provisions of Sections 1, 2, 3, 4, 5, 6, 7.2, 7.3, 7.4 and 9 shall survive and
shall continue in full force and effect in accordance with their terms.
 
 
 

--------------------------------------------------------------------------------

 
7.3. Consequences of Breach.
 
(a) Breach and Exclusive Remedies.  If Palomar on the one hand or Syneron on the
other breaches this Agreement and such breach remains uncured for more than
forty-five (45) days after the receipt by the breaching Party of notice
specifying the breach and requiring its remedy, provided, prior to such notice
being delivered, the Parties had fully complied with Section 5 (except as may
otherwise be provided in Section 5.2); then on each such occasion, the
non-breaching Party shall have the right:
 
(I)           to seek monetary damages for such breach, whether or not cured,
and/or
 
(II)           to seek equitable relief (including restraining orders, specific
performance or other injunctive relief) to prevent such uncured breach from
continuing or such breach from occurring again in the future.
 
The prevailing Party in such an action for monetary damages or equitable relief
shall be entitled to recover reasonable attorneys’ fees and expenses from the
other Party.  The Parties acknowledge and agree that the remedies provided for
in this Section 7.3 are the sole and exclusive remedies for any breach of this
Agreement, and no breach of this Agreement shall constitute grounds for
termination of this Agreement or any of the rights or obligations set forth
herein.
 
7.4. Patent Challenges.
 
(a) Syneron and Syneron Subsidiaries shall not directly or indirectly (i) bring,
pursue, maintain, assert or raise, (ii) cause or support any Syneron Sublicensee
to bring, pursue, maintain, assert or raise or (iii) cause or support  any Third
Party to bring, pursue, maintain, assert or raise, in each case any claim,
counterclaim, defense or other contention or assertion in any court or other
governmental forum of competent jurisdiction (including any patent office)
seeking a judgment or other decision that any claims of the Anderson Patents are
invalid or unenforceable or not patentable (any such claim or other assertion,
a “Patent Challenge”).  For clarity, compelled testimony (including oral,
documentary or other testimony in response to any Third Party subpoena) shall
not amount to a “Patent Challenge” hereunder, provided that (a) Syneron provides
Palomar with advance written notice of such testimony as early as practicable,
and (b) such testimony is limited to the scope required by law to the extent
possible.
 
(b) Syneron acknowledges and agrees that the provisions of this Section 7.4 are
reasonable, valid and necessary for the adequate protection of Palomar’s
interest in and to the Anderson Patents, and that Palomar would not have granted
to Syneron and its Affiliates the non-exclusive sublicense under the Anderson
Patents provided for in Section 2 or otherwise entered into the Settlement
Agreement without all of the provisions of this Section 7.4.  Palomar shall have
the right, at any time in its sole discretion, to strike this Section 7.4 in
part or in full from this Agreement, and Palomar shall have no liability of any
kind whatsoever as a result of the presence or absence of this
Section 7.4.  This Section 7.4 shall not be understood or applied to alter any
standing or jurisdictional requirements that may apply to any Patent Challenge.
 
 
 

--------------------------------------------------------------------------------

 
8. Future Syneron Acquisitions
 
8.1 Currently Licensed Third Parties.  If, after the Effective Date, Syneron or
one of its Affiliates either directly or indirectly acquires an entity other
than an Excluded Third Party, and such entity is, immediately prior to the date
of the acquisition, licensed under one or more of the Anderson Patents outside
the Consumer Field through an existing agreement pursuant to which royalties are
paid based on then-existing product sales, then, upon the closing of such
acquisition such entity shall become licensed under this Agreement, except that
such entity (or Syneron or its Affiliate, as applicable) shall continue to owe
such royalties on the products previously Sold by such entity and/or its
Affiliates (and improvements thereto) at the rates and pursuant to the terms set
forth in such existing agreement; provided, however, if such entity is not the
beneficiary of a most favored licensee provision with respect to such royalties,
such entity will be subject to the most favored licensee provision contained in
Section 4.6 of the Non-Exclusive Patent License, dated November 6, 2006, between
Palomar and Cynosure, Inc., as set forth in the copy of such agreement filed by
Palomar on Form 8-K (the “MFN Provision”).


 
8.2 Unlicensed Third Parties.  If, after the Effective Date, Syneron or one of
its Affiliates either directly or indirectly acquires an entity other than an
Excluded Third Party, and such entity is, immediately prior to the date of the
acquisition, not licensed under one or more of the Anderson Patents outside of
the Consumer Field but sells products that would infringe the Anderson Patents
in the absence of such a license, then, upon the closing of such acquisition and
such entity thereby becoming licensed under this Agreement, such entity shall
pay on a quarterly basis a royalty equal to seven and one-half percent (7.5%)
with respect to aggregate prospective Net Sales (as defined in Palomar’s then
standard Professional Field License Agreement as of the Effective Date) of the
products previously Sold by such entity and/or its Affiliates (and improvements
thereto) outside the Consumer Field; provided, however, that such entity will be
subject to the MFN Provision.
 
8.3 Syneron Acquisitions. Notwithstanding any agreement entered into by Palomar
to the contrary, if any Syneron Subsidiary (other than an Excluded Third Party)
either directly or indirectly acquires an entity licensed by Palomar under one
or more of the Anderson Patents, then Palomar shall automatically be deemed to
give consent to such acquisition and waive any provision in any such license
that would otherwise prevent or deter the consummation of the acquisition or
terminate, narrow, or render null or void, or prevent the assignment or transfer
to such Syneron Subsidiary of such license
 
9. General.
 
9.1. Entire Agreement; Counterparts.  The Settlement Agreement and filings and
agreements contemplated thereby, the Consumer License Agreement (including all
exhibits and attachments thereto) and this Agreement (including all exhibits and
attachments hereto) constitutes the entire agreement between the Parties
relating to the subject matter hereof and supersedes and replaces all previous
agreements, practices or courses of dealings between the Parties, whether
written or oral, relating to the subject matter hereof.  This Agreement may be
executed in counterparts with the same force and effect as if each of the
signatories had executed the same instrument.
 
 
 

--------------------------------------------------------------------------------

 
9.2. No Agency or Joint Venture Relationship.  Nothing contained herein shall be
deemed to create any association, partnership, joint venture or relationship of
principal, agent, master or servant between the Parties hereto, or to provide
any Party with the right, power or authority to incur any obligation or make any
representations, warranties or guarantees on behalf of any other Party.
 
9.3. Assignment.
 
(a) Each Party shall not assign this Agreement, in whole or in part, or
otherwise Transfer any of its rights or interests, nor delegate any of its
obligations, hereunder, in any case whether voluntarily, involuntarily, by
operation of law or otherwise, provided that a Party may assign this Agreement
as a whole to the assigning Party’s surviving or resulting entity in a Change of
Control.  Any attempt to assign, Transfer or delegate all or any portion of this
Agreement in violation of this Section 9.3(a) shall be null and void.  “Change
of Control” of a Party shall mean: (i) a bona fide merger, consolidation,
business combination, recapitalization, liquidation, dissolution or similar
transaction involving the Party and a Third Party pursuant to which the
stockholders of the Party immediately preceding such transaction hold less than
a majority of the equity interests in the surviving or resulting entity of such
transaction; (ii) any Third Party “person” (as such term is used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended)
becomes a “beneficial owner” (as such term is defined in Rule 13d-3 promulgated
under such Act) (other than the applicable Party), directly or indirectly, of
securities of such Party representing fifty percent (50%) or more of the
combined voting power of such Party’s then outstanding securities; or (iii) a
sale or other disposition by a Party of assets or earning power aggregating a
majority of the assets or earning power of the Party or of those assets relating
primarily to the subject matter of this Agreement.
 
(b) This Agreement shall be binding upon, and inure to the benefit of, the legal
representatives, successors and permitted assigns of the Parties.  For clarity
and without limiting the generality of this Section 9.3(a), any permitted
assignee of a Party pursuant to Section 9.3 shall be bound by all of the Party’s
obligations hereunder.  Except for Third Party indemnitees, there shall be no
third-party beneficiaries, either express or implied, to this Agreement.
 
9.4. Severability.  Except as otherwise expressly provided herein, if any term,
covenant or condition of this Agreement or the application thereof to any Party
or circumstance shall, to any extent, be held to be invalid or unenforceable
(including the terms of Section 7.4) by a court of competent jurisdiction, then
(i) the remainder of this Agreement, or the application of such term, covenant
or condition to Parties or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby and each term, covenant
or condition of this Agreement shall be valid and be enforced to the fullest
extent permitted by law, and (ii) the Parties hereto covenant and agree to
renegotiate any such invalid or unenforceable term, covenant or application
thereof in good faith in order to provide a reasonably acceptable alternative to
the term, covenant or condition of this Agreement or the application thereof
that is invalid or unenforceable, it being the intent of the Parties that the
basic purposes of this Agreement are to be effectuated.
 
 
 

--------------------------------------------------------------------------------

 
9.5. Waivers; Amendments; Supplements.  Except as expressly provided herein, no
waiver by any Party of a breach of any covenant or condition of this Agreement
by any other Party shall be construed to be a waiver of any succeeding breach of
the same or any other covenant or condition.  Except as otherwise expressly
provided herein, this Agreement or any Exhibit hereunder may not be changed or
amended except by a writing expressly referring to this Agreement signed by both
Parties.
 
9.6. Jurisdiction.  The Parties hereby irrevocably consent to the exclusive
jurisdiction, venue and forum of the United States District Court for the
District of Delaware or the appropriate state court in Delaware for any action
or proceeding arising out of or relating to this Agreement or any agreement or
document delivered in connection herewith or therewith, and agree that all
claims in respect of such action or proceeding may be heard and determined in
such state or federal court.  Each of the Parties consents to the jurisdiction
of such court or courts and agrees that the service upon it of a summons and
complaint by ordinary mail shall be sufficient for such court or courts to
exercise personal jurisdiction over the Parties.  The Parties waive any
objection to any action or proceeding in the United States District Court for
the District of Delaware on the basis of forum non-convenes, lack of personal
jurisdiction or otherwise.  Notwithstanding the foregoing, if any action or
proceeding may not be brought in any such court because all such courts lack
subject matter jurisdiction, the Parties may bring such action or proceeding in
a court of appropriate jurisdiction.
 
9.7. Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive laws of the State of Delaware,
without regard to its principles of conflicts of laws; provided that any dispute
relating to the scope, validity, enforceability, infringement, patentability or
misuse of any Patent shall be governed by, and construed and enforced in
accordance with, the substantive laws of the jurisdiction in which such Patent
originates.
 
9.8. Certain Expenses.  Except as otherwise expressly provided herein, each of
the Parties hereto shall bear its own costs and expenses arising out of the
negotiation, execution and performance of this Agreement.
 
9.9. Cumulative Remedies.  Except as otherwise expressly provided herein, no
remedy granted to any Party herein shall be exclusive of any other remedy, and
each remedy shall be cumulative with every other remedy herein or now or
hereafter existing at law, in equity or otherwise.
 
9.10. Further Actions.  Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
 
9.11. Parties Advised by Counsel.  This Agreement has been negotiated between
unrelated Parties who are sophisticated and knowledgeable in the matters
contained in this Agreement and who have acted in their own self interest.  In
addition, each Party has had the opportunity to seek advice of legal
counsel.  This Agreement shall not be interpreted or construed against any Party
to this Agreement because that Party or any attorney or representative for that
Party drafted or participated in the drafting of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
9.12. Notices.  All notices, demands, requests, approvals, consents or other
communications to be given or delivered under this Agreement shall be in writing
and shall be deemed to have been given: (i) when delivered in person or by
courier or confirmed facsimile; (ii) upon confirmation of receipt when sent by
certified mail, return receipt requested; or (iii) upon receipt when sent by
reputable private international courier with established tracking capability
(such as DHL, FedEx, or UPS), postage pre-paid, and addressed as set forth as
the case may be, to the noticed Party at the address set forth below, or such
other address as a Party may specify by written notice to the other.
 
Notices shall be sent to Palomar at:
 
Palomar Medical Technologies
15 Network Drive
Burlington, MA 01803
Attention: CEO
Facsimile: (781) 993-2377
 
with a required copy to:
 
Palomar Medical Technologies
15 Network Drive
Burlington, MA 01803
Attention: General Counsel
Facsimile: (781) 993-2377


and a further required copy to:
 
Goodwin Procter LLP
Exchange Place
53 State Street
Boston, MA 02109
Attention: Kingsley L. Taft, Esq.
Facsimile: (617) 523-1231
 
and to Syneron at:
 
Syneron Inc.
3 Goodyear, Unit A
Irvine, California 92618
Attention: Louis Scafuri
Facsimile: (949) 716-8287
 
 
 

--------------------------------------------------------------------------------

 
and to Candela at:
 
Candela Corporation
530 Boston Post Road
Wayland, MA 01778
Attention: Louis Scafuri
Facsimile: (508) 358-5602
 
and a further required copy to:
 
One Azrieli Center
Round Building
Tel Aviv 67021
Israel
Attention: Gene Kleinhendler, Esq.
Facisimile: 972-3-607-4422


and a further required copy to:
 
Morrison & Foerster LLP
555 West Fifth Street
Suite 3500
Los Angeles, CA 90013-1024
Attention: Anthony Press, Esq.
Facisimile: (213) 892-5454


 
9.13. Captions, Section Headings.  As used in this Agreement, “including” means
“including but not limited to”, and “herein”, “hereof” and “hereunder” refer to
this Agreement as a whole.  The Section headings used herein are for reference
and convenience only, and shall not enter into the interpretation of this
Agreement.  Unless otherwise expressly provided herein, any reference to a
number of “days” hereunder shall refer to calendar days.  References to Sections
include subsections, which are part of the related Section (e.g., a section
numbered “Section 2.1(b)” would be part of “Section 2”, and references to
“Section 2” would also refer to material contained in the section described as
“Section 2.1(b)”).
 
9.14. No Admissions.  This Agreement is entered into in order to compromise and
settle disputed claims, without any concession or admission with respect to the
scope, validity or invalidity, or enforceability or nonenforceability of the
Anderson Patents or the Candela Patents by any Party, and without any
acquiescence on the part of any Party as to the merit of any claim, defense,
affirmative defense, counterclaim, liabilities or damages related to the Patents
or the pending patent related Lawsuits (as defined in the Settlement
Agreement).  Neither this Agreement nor any part thereof shall be, or be used
as, an admission of scope, infringement, or liability by any Party or any Third
Party, at any time for any purpose.
 


 
[remainder of this page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have each caused its duly authorized representative to execute and deliver this
Agreement under seal as of the Effective Date.
 


 
PALOMAR
 
Palomar Medical Technologies, Inc.
 
By:      /s/ Joseph P. Caruso      
Name: Joseph P. Caruso
Title: CEO


 


 
SYNERON
 
Syneron, Inc.
 
By:      /s/ Louis P. Scafuri      
Name: Louis P. Scafuri
Title: CEO


 


 
CANDELA CORPORATION
 
Candela Corporation
 
By:       /s/ Louis P. Scafuri          
Name: Louis P. Scafuri
Title: CEO


 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Anderson Patents
 
Issued Patents


U.S. Patent Nos. 5,595,568 (Ex Parte Reexam Certificate 7161st), 5,735,844 (Ex
Parte Reexam Certificate 7214th)


European Patent Nos. EP 0 806 913 B1 & EP 1 230 900 B1
           (all validated in France, Germany, Great Britain, Italy, and Spain)


Chinese Patent No. ZL96191751.2


Japanese Patent Nos. 3,819,025; 4,117,846; 4,159,595


Canadian Patent No. 2,210,720


Hong Kong Patent No. 1048754




Pending Application


Canada: Appl. No. 2,550,682*


Europe:  Appl. No. EP040077257 (Div of EP Appl. No. 02 07 6295.1)


Japan: Appl. No. 2008-49548 (Div of JP 3,819,025)*




*Has been or is intended to be abandoned.


 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit B
Candela Patents
 
**
 


 


 


 


 


 


 
** This material was omitted pursuant to a request for confidential treatment
and was separately filed with the SEC on September 21, 2011.
 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit C


**


** This material was omitted pursuant to a request for confidential treatment
and was separately filed with the SEC on September 21, 2011.
 
 
 
 
 
 


 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Consumer Field Patent License Term Sheet
 
 
CONSUMER LICENSE TERM SHEET




Purpose:
This term sheet is intended to provide an outline of the essential terms of a
Non-Exclusive Patent License (in the Consumer Field with respect to the
sublicense to Syneron and its Affiliates) between Palomar Medical Technologies,
Inc. (“Palomar”), Syneron Medical, Ltd., Syneron, Inc. (“Syneron”) and Candela
Corporation (“Candela”) with respect to the Anderson Patents and the Candela
Patents.  Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in that certain Non-Exclusive Patent License Outside
Consumer Field, by and among Palomar, Candela and Syneron, dated as of the
Effective Date (the “Outside Consumer Field License”).
 
Definitions:
 
“Group A Patents” **
 
“Group B Patents” **
 
“Palomar Products” means any product or system sold by Palomar or Palomar’s
Affiliates, the manufacture, use, sale, offering for sale, or importation of
which, absent a (sub)license granted by Syneron, would infringe a valid claim of
the Group A Patents or Group B Patents.
 
“Syneron Products” means any product in the Consumer Field sold by Syneron or
Syneron Affiliates, (i) that uses broadband light sources (for clarity,
broadband light sources exclude lasers) to remove hair, and (ii) the
manufacture, use, sale, offering for sale, or importation of which, absent a
sublicense granted by Palomar, would infringe a valid claim of the Anderson
Patents.  As of the Effective Date, the Me My Elos product is a Syneron Product.
 
“Territory” means the U.S. and its districts, territories and possessions.
 
** This material was omitted pursuant to a request for confidential treatment
and was separately filed with the SEC on September 21, 2011.
 
Royalty Payment:
Syneron will pay running royalties on Syneron Products sold pursuant to the
sublicense grant below.  The royalties shall be calculated based on net sales of
Syneron Products by Syneron or any of its Affiliates.  The royalties on each
Syneron Product shall be equal to (i) 5% of net sales with respect to aggregate
net sales up to US $**; (ii) 6.5% of net sales with respect to aggregate net
sales greater than US $** and up to US $**; and (iii) 7.5% of net sales with
respect to aggregate net sales over US $**.  For clarity, the foregoing
aggregated net sales are determined over the collective term of this term sheet
and the resulting definitive agreement (and are not, for example, determined on
a year-to-year basis).
 
** This material was omitted pursuant to a request for confidential treatment
and was separately filed with the SEC on September 21, 2011.
 

 
 
 

--------------------------------------------------------------------------------

 
 
Licenses:
 
(1) Palomar and its Affiliates hereby grant to Syneron and its Affiliates,
including, without limitation, Syneron Medical, Ltd. and Candela, a
nonexclusive, nontransferable (except pursuant to “General Provisions” below,
but in any case nontransferable to Excluded Third Parties), perpetual,
royalty-bearing (see the running royalties described above) sublicense under the
Anderson Patents, in the Territory, to make, use, offer for sale, sell, import
and export Syneron Products, in each case only for hair removal and only within
the Consumer Field.  The foregoing license extends to (a) the making of Syneron
Products outside the Territory, so long as such Syneron Product is sold by
Syneron or its Affiliate in the Territory, for hair removal and in the Consumer
Field, and royalties as described above are paid on such sales and (b) the sale,
offering for sale or importing of a Syneron Product by Syneron or its Affiliate
outside the Territory, so long as such Syneron Product (or material Component
thereof) was made in the Territory, sold for hair removal and in the Consumer
Field, and royalties as described above are paid on such sales.  Syneron and its
wholly-owned Affiliates may grant sublicenses to third parties within the scope
of the sublicense set forth above, including without limitation subcontractors
or distributors, as necessary for the sale, manufacture, distribution,
development and commercialization of the Syneron Products, provided that
royalties on such Syneron Products are paid to Palomar pursuant to the royalty
calculation described above.  No license rights shall be given to Excluded Third
Parties through sublicense from Syneron or an Affiliate or otherwise.  No
Excluded Third Party shall be considered an Affiliate of Syneron for the
purposes of this term sheet.
 
(2)(A) Candela and Syneron hereby grant to Palomar and its Affiliates a
worldwide, nonexclusive, non-transferable (except in connection with the sale of
Palomar), perpetual, irrevocable, fully paid-up, royalty-free, license or
sublicense, under the Group A Patents, to make, use, offer for sale, sell,
import and export Palomar Products.  Palomar and its wholly-owned Affiliates may
grant sublicenses to third parties within the scope of the license set forth
above, including without limitation subcontractors or distributors, as necessary
for the sale, manufacture, distribution, development and commercialization of
Palomar Products.
 
(2)(B) Candela and Syneron hereby grant to Palomar and its Affiliates a
worldwide, nonexclusive, non-transferable (except in connection with the sale of
Palomar), perpetual, irrevocable, fully paid-up, royalty-free, license or
sublicense, under the Group B Patents, to make, use, offer for sale, sell,
import and export Palomar Products only within the Consumer Field.  Palomar and
its wholly-owned Affiliates may grant sublicenses to third parties within the
scope of the license set forth above, including without limitation
subcontractors or distributors, as necessary for the sale, manufacture,
distribution, development and commercialization of Palomar Products.
 

 
 
 

--------------------------------------------------------------------------------

 
Representations and Warranties:
 
Each party represents and warrants that it has all requisite authority to
execute this term sheet without the need for further action or the obtaining of
any consent of any third party.
 
Confidentiality:
The parties will hold this term sheet and the parties’ discussions relating to
any definitive license agreement in confidence, except to the extent any
information relating to this term sheet or such definitive license agreement is
contained in any press releases mutually agreed upon by the parties.
 
General Provisions:
 
This term sheet shall incorporate the following provisions from the Outside
Consumer Field License: 9.2 (No Agency or Joint Venture Relationship), 9.3
(Assignment), 9.4 (Severability), 9.5 (Waivers; Amendments; Supplements); 9.6
(Jurisdiction); 9.7 (Governing Law); 9.8 (Certain Expenses); 9.9 (Cumulative
Remedies); 9.10 (Further Actions); 9.11 (Parties Advised by Counsel); 9.12
(Notices); and 9.14 (No Admissions).
 
Definitive Agreement; Binding Terms:
 
The parties will endeavor to memorialize the foregoing terms in a definitive
agreement **.  The terms set forth in this term sheet will in any case be
binding.  This term sheet may be executed in counterparts with the same force
and effect as if each of the signatories had executed the same instrument.
 
** This material was omitted pursuant to a request for confidential treatment
and was separately filed with the SEC on September 21, 2011.
 



 
 

--------------------------------------------------------------------------------

 
Acknowledged and agreed:
 


SYNERON MEDICAL, LTD.


By:  /s/ Louis P. Scafuri      
Name: Louis P. Scafuri     
Title: CEO            



SYNERON, INC.


By: /s/ Louis P. Scafuri       
Name: Louis P. Scafuri       
Title: CEO             



CANDELA CORPORATION


By: /s/ Louis P. Scafuri       
Name: Louis P. Scafuri     
Title: CEO            




PALOMAR MEDICAL TECHNOLOGIES, INC.
By: /s/ Joseph P. Caruso       
Name:  Joseph P. Caruso     
Title: CEO             
 
 
 
 

--------------------------------------------------------------------------------

 


Exhibit C
 
Stipulated Order of Dismissal
 
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS
 
PALOMAR MEDICAL TECHNOLOGIES,
INC. and THE GENERAL HOSPITAL CORPORATION,
 
Plaintiffs,
v.
    SYNERON INCORPORATED,
Defendant.
 
)
)
)
)
)
)
)
)
)
)
)
)
)
C.A. No. 08-11902 (RWZ)





STIPULATED ORDER OF DISMISSAL


Pursuant to a settlement, the plaintiffs and defendant hereby stipulate and
agree, and respectfully request that the Court Order:
 
1.   All claims and counterclaims in this case shall be, and are hereby,
dismissed, with prejudice and without costs.
 
2.   The Court’s construction of the term “a wavelength” in claim 27 of U.S.
Patent No. 5,735,844 (‘844 patent”), as set forth in the Court’s Order dated
April 14, 2011, applies solely to this case.
 
3.   All right of appeal are waived.
 

 
 

--------------------------------------------------------------------------------

 

 
PALOMAR MEDICAL TECHNOLOGIES,
INC. and THE GENERAL HOSPITAL
CORPORATION
 
By their attorneys,
            
            
Wayne L. Stoner (BBO #548015)
Vinita Ferrera (BBO #631190)
Kate Saxton (BBO #655903)
Sarah Beigbeder Petty (BBO # 666485)
Dimple Chaudhary (BBO # 674854)
Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, Massachusetts  02109
(617) 526-6000
 
 
SYNERON INCORPORATED
 
By its attorneys,
 
                 
Anthony L. Press (admitted pro hac vice)
Charles S. Barquist (admitted pro hac vice)
Jill D. Neiman (admitted pro hac vice)
Wendy J. Ray (admitted pro hac vice)
MORRISON & FOERSTER LLP
555 W. Fifth Street, Suite 3500
Los Angeles, California 90013
 
Joan M. Griffin (BBO #549522)
P.O. BOX 133
Dublin, New Hampshire 03444
 









SO ORDERED:
 
 
Dated:     ,
2011                                                                            ______________________________            
Rya W. Zobel
UNITED STATES DISTRICT JUDGE
 
 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit D
 
Stipulated Order of Dismissal
 


 
UNITED STATES DISTRICT COURT
 
FOR THE DISTRICT OF MASSACHUSETTS
 
PALOMAR MEDICAL TECHNOLOGIES,
INC. and THE GENERAL HOSPITAL CORPORATION,
Plaintiffs,
v.
CANDELA CORPORATION,
Defendant.
 
)
)
)
)
)
)
)
)
)
)
)
)
)
C.A. No. 1:06-CV-11400-RWZ





STIPULATED ORDER OF DISMISSAL


Pursuant to a settlement, the plaintiffs and defendant hereby stipulate and
agree, and respectfully request that the Court Order:
1.   All claims and counterclaims in this case shall be, and are hereby,
dismissed, with prejudice and without costs.
 
2.   The Court’s construction of the term “element” in claim 32 of U.S. Patent
No. 5,735,844 (‘844 patent”), as set forth in the Court’s Memorandum of Decision
and Order dated November 8, 2007, applies solely to this case.
 
3.   The Court’s rulings regarding claims, 1-8, 19-20, and 27 of the ‘844 patent
as set forth in the Court’s Memorandum and Order dated April 26, 2011, apply
solely to this case.
 
4.   All right of appeal are waived.
 
PALOMAR MEDICAL TECHNOLOGIES,
INC. and THE GENERAL HOSPITAL
CORPORATION
 
By their attorneys,
 
             
Wayne L. Stoner (BBO #548015)
Vinita Ferrera (BBO #631190)
Kate Saxton (BBO #655903)
Sarah Beigbeder Petty (BBO # 666485)
Dimple Chaudhary (BBO # 674854)
Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, Massachusetts  02109
(617) 526-6000
 
 
CANDELA CORP.
 
By its attorneys,
 
                      
Anthony L. Press (admitted pro hac vice)
Charles S. Barquist (admitted pro hac vice)
Jill D. Neiman (admitted pro hac vice)
Wendy J. Ray (admitted pro hac vice)
MORRISON & FOERSTER LLP
555 W. Fifth Street, Suite 3500
Los Angeles, California 90013
 
Joan M. Griffin (BBO #549522)
P.O. BOX 133
Dublin, New Hampshire 03444
 







SO ORDERED:
 
 
Dated:     ,
2011                                                                            ______________________________            
Rya W. Zobel
UNITED STATES DISTRICT JUDGE
 

 
 
 

--------------------------------------------------------------------------------

 
Exhibit E
 
Joint Press Release
 
 
 
NEWS RELEASE for September 16, 2011 at 8:30AM Eastern Time
 
 


 
PALOMAR AND SYNERON ANNOUNCE SETTLEMENT OF PATENT INFRINGEMENT LAWSUITS
 
Comprehensive Settlement Covers Palomar’s Lawsuits Against Candela and Syneron
 
BURLINGTON, MA and YOKNEAM, ISRAEL (September 16, 2011) -- Palomar Medical
Technologies, Inc. (Nasdaq:PMTI), a leading researcher and developer of
light-based systems for aesthetic treatments, and Syneron Medical Ltd.
(Nasdaq:ELOS), the leading global aesthetic device company, today announced that
they have entered into a comprehensive settlement agreement ending the patent
disputes between the companies on mutually agreeable terms. The comprehensive
settlement agreement includes two Non-Exclusive Patent License Agreements by
Palomar with Candela Corporation (acquired by Syneron in January 2010) and
Syneron.
 
 
Under the first Agreement, Palomar grants to Candela and Syneron a
non-exclusive, worldwide, fully paid-up, irrevocable license to U.S. Patent Nos.
5,735,844 and 5,595,568 and foreign counterparts for their professional laser-
and lamp-based hair removal systems.  Under this Agreement, Candela and Syneron
will pay Palomar $31 million by September 19, 2011.  In addition, Palomar will
receive a royalty-free license to certain Candela patents.
 
Under the second Agreement, Palomar will grant to Syneron and affiliates a
non-exclusive, royalty bearing, license in the United States to U.S. Patent Nos.
5,735,844 and 5,595,568 for consumer home-use lamp-based hair removal
products.  Syneron will pay Palomar on sales in the United States a 5.0 percent
royalty up to an undisclosed amount of cumulative sales, then 6.5 percent up to
the next undisclosed amount of cumulative sales, and 7.5 percent on all
cumulative sales thereafter.  In addition, Palomar will receive a royalty-free
license to certain Syneron and Candela patents.
 
Louis P. Scafuri, Chief Executive Officer of Syneron, commented, “We are pleased
to reach a mutually beneficial settlement that effectively ends the patent
disputes between Syneron and Palomar. Syneron has a very strong balance sheet
and we believe this fully paid-up license is a strategically beneficial
utilization of our cash. It eliminates our exposure to continued legal liability
in the matter, does not require any additional payments for professional hair
removal systems, and supports our ongoing efforts to improve the Company’s gross
and operating margins.”
 
Patricia Davis, Senior Vice President and General Counsel of Palomar, commented,
“Licensing these patents to Candela and Syneron further substantiates the
strength of these patents.  Palomar intends to continue its strategy of
vigorously enforcing our patent position.”
 
Joseph P. Caruso, President and Chief Executive Officer of Palomar, commented,
“Palomar pioneered the cosmetic light-based industry with the first high-powered
laser hair removal system in 1997.  Since then, this industry has become one of
the fastest growing segments in the medical industry with hair removal
procedures being the most popular cosmetic light-based procedure performed
today. Our intellectual property strategy has proved to be a valuable asset for
our shareholders and we will continue to focus on expanding our intellectual
property in the future.  ”
 
 
 

--------------------------------------------------------------------------------

 
Under Palomar’s license agreement with the General Hospital Corporation, Palomar
will pay to the General Hospital Corporation 40% of all payments from Candela
and Syneron excluding reimbursement of Palomar’s legal costs.
 
 
About Palomar Medical Technologies, Inc.: Palomar is a leading researcher and
developer of laser- and light-based systems for aesthetic treatments.
 
 
Palomar pioneered the optical hair removal field, when, in 1997, it introduced
the first high-powered laser hair removal system. Since then, many of the major
advances in light-based hair removal have been based on Palomar technology.
 
 
As a pioneer of fractional technology, Palomar is an owner of fundamental
intellectual property in this area. In December 2009, Palomar received the first
United States Food and Drug Administration (FDA) clearance for the treatment of
stretch marks using a fractional non-ablative laser. In September 2010, Palomar
received the first FDA clearance for a fractional ablative and fractional
non-ablative combination treatment.
 
 
In December 2006, Palomar became the first company to receive a 510(k)
over-the-counter (OTC) clearance from the FDA for a new, patented, home-use,
light-based hair removal device. In June 2009, Palomar became the first company
to receive a 510(k) OTC clearance from the FDA for a new, patented, home-use,
laser device for the treatment of periorbital wrinkles. OTC clearance allows
these products to be marketed and sold directly to consumers without a
prescription. Palomar introduced the PaloVia™ Skin Renewing Laser™ in December
2010.
 
 
There are now millions of laser- and light-based aesthetic procedures performed
around the world every year in physician offices, clinics, spas, salons, and
homes.  Palomar is testing many new and exciting applications to further advance
the aesthetic market and other surgical applications.
 
 
For more information on Palomar and its products, visit Palomar’s website at
palomarmedical.com.
 
 
About Syneron Medical Ltd.
 
 
Syneron Medical Ltd. (NASDAQ: ELOS) is the leading global aesthetic device
company with a comprehensive product portfolio and a global distribution
footprint. The Company's technology enables physicians to provide advanced
solutions for a broad range of medical-aesthetic applications including body
contouring, hair removal, wrinkle reduction, rejuvenation of the skin's
appearance through the treatment of superficial benign vascular and pigmented
lesions, and the treatment of acne, leg veins and cellulite. The Company sells
its products under two distinct brands, Syneron and Candela. Founded in 2000,
the corporate, R&D, and manufacturing headquarters for Syneron Medical Ltd. are
located in Israel. Syneron also has R&D and manufacturing operations in the US.
The Company markets and services and supports its products in 90 countries. It
has offices in North America, France, Germany, Italy, Portugal, Spain, UK,
Australia, China, Japan, and Hong Kong and distributors worldwide.
 
 
 

--------------------------------------------------------------------------------

 
Additional information can be found at www.syneron.com.
 
 
Palomar Forward Looking Statements
 
 
With the exception of the historical information contained in this release, the
matters described herein contain forward-looking statements, including, but not
limited to, statements relating to new markets, future royalty amounts due from
third parties, development and introduction of new products, and financial and
operating projections. These forward-looking statements are neither promises nor
guarantees, but involve risk and uncertainties that may individually or mutually
impact the matters herein, and cause actual results, events and performance to
differ materially from such forward-looking statements. These risk factors
include, but are not limited to, results of future operations, technological
difficulties in developing or introducing new products, the results of future
research, lack of product demand and market acceptance for current and future
products, the effect of economic conditions, challenges in managing joint
ventures and research with third parties and government contracts, the impact of
competitive products and pricing, governmental regulations with respect to
medical devices, including whether FDA clearance will be obtained for future
products and additional applications, the results of litigation, difficulties in
collecting royalties, potential infringement of third-party intellectual
property rights, factors affecting the Company's future income and resulting
ability to utilize its NOLs, and/or other factors, which are detailed from time
to time in the Company's SEC reports, including the report on Form 10-K for the
year ended December 31, 2010 and the Company's quarterly reports on Form 10-Q.
Readers are cautioned not to place undue reliance on these forward-looking
statements, which speak only as of the date hereof. The Company undertakes no
obligation to release publicly the result of any revisions to these
forward-looking statements that may be made to reflect events or circumstances
after the date hereof or to reflect the occurrence of unanticipated events.
 
 
Syneron Safe Harbor for Forward Looking Statements
 
 
Any statements contained in this document regarding future expectations,
beliefs, goals, plans or prospects constitute forward-looking statements within
the meaning of the Private Securities Litigation Reform Act of 1995.  Further,
any statements that are not statements of historical fact (including statements
containing “believes,” “anticipates,” “plans,” “expects,” “may,” “will,”
“would,” “intends,” “estimates” and similar expressions) should also be
considered to be forward-looking statements.  There are a number of important
factors that could cause actual results or events to differ materially from
those indicated by such forward-looking statements, including the risk that the
businesses of Syneron and Candela may not be integrated successfully; the risk
that the merger transaction with Candela may involve unexpected costs or
unexpected liabilities; the risk that synergies from the merger transaction may
not be fully realized or may take longer to realize than expected; the risk that
disruptions from the merger transaction make it more difficult to maintain
relationships with customers, employees, or suppliers; as well as the risks set
forth in Syneron Medical Ltd.’s most recent Annual Report on Form 20-F, and the
other factors described in the filings that Syneron Medical Ltd. makes with the
SEC from time to time.  If one or more of these factors materialize, or if any
underlying assumptions prove incorrect, Syneron Medical Ltd.’s actual results,
performance or achievements may vary materially from any future results,
performance or achievements expressed or implied by these forward-looking
statements.
 
 
 
 

--------------------------------------------------------------------------------

 
In addition, the statements in this document reflect the expectations and
beliefs of Syneron Medical Ltd. as of the date of this document.  Syneron
Medical Ltd. anticipates that subsequent events and developments will cause its
expectations and beliefs to change.  However, while Syneron Medical Ltd. may
elect to update these forward-looking statements publicly in the future, it
specifically disclaims any obligation to do so.  The forward-looking statements
of Syneron Medical Ltd. do not reflect the potential impact of any future
dispositions or strategic transactions that may be undertaken.  These
forward-looking statements should not be relied upon as representing Syneron
Medical Ltd.’s views as of any date after the date of this document.
 
 
# # #
 
Palomar Investor Contact:
Kerry McAnistan
Investor Relations Assistant
Palomar Medical Technologies, Inc.
(781) 993-2411
ir@palomarmedical.com


Syneron Contacts:
Asaf Alperovitz, Chief Financial Officer
+ 972 73 244 2283
Email: asafa@syneron.com


Zack Kubow, The Ruth Group
646-536-7020
Email: zkubow@theruthgroup.com
 



 
 

--------------------------------------------------------------------------------

 
